Case 4:18-cv-13771-MFL-DRG ECF No. 21 filed 07/14/20           PageID.242    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

BRENDA MORRIS,

        Plaintiff,                                     Case No. 18-cv-13771
                                                       Hon. Matthew F. Leitman
v.

STEVEN T. MNUCHIN,
Secretary of the Treasury,

     Defendant.
__________________________________________________________________/
                       ORDER ON STATUS CONFERENCE

        On July 9, 2020, the Court held a status conference to discuss issues related

to the EEO Investigative Affidavit completed by Plaintiff Brenda Morris. As

discussed on the record, it is HEREBY ORDERED that:

      By not later than the close of business on JULY 16, 2020, Morris shall provide

        to her counsel the original of her answers to Questions 112 through 160 of the

        EEO Investigative Affidavit (the “Original”). In the event that Morris is

        unable to provide the Original, then by JULY 16, 2020, Morris shall provide

        to her counsel an affidavit attesting that she completed a thorough search for

        the Original but was unable to find it.

      By not later than JULY 20, 2020, Morris’ counsel shall make available to the

        government (1) the Original (if Morris is able to locate it) and (2) the apparent


                                            1
Case 4:18-cv-13771-MFL-DRG ECF No. 21 filed 07/14/20     PageID.243     Page 2 of 2




      copy of the Original that was described on the record. The Government may

      take possession of those documents and conduct testing of them.

    By not later than AUGUST 10, 2020, the Government shall conduct its testing

      of the documents and return the documents to Morris’ counsel.

    By not later than ONE WEEK after the Government completes its testing of

      the documents, the Government shall share with Morris the results of its

      testing.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: July 14, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 14, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
